DETAILED ACTION
The communication dated 11/18/2020 has been entered and fully considered.
Claims 1, 9, 13, 15 and 17 have been amended. Claims 4-5, 7, 10-11 and 14 have been cancelled. Claims 1-3, 6, 8-9, 12-13, and 15-19 are pending. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments and Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.
The Applicant argues that GLAESENER and HERBST fails to teach a plurality of sensors associated with the first mold part. The Examiner agrees that GLAESENER and HERBST fail to teach a plurality of sensors associated with the first mold part; however, It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate sensors, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate sensors for the purpose of having a more accurate alignment parameter. See MPEP 2144.04(VI)(C).
The Applicant also argues that MIYAHARA discloses a single position sensor (7) for recognizing the moving position of the movable platen (2) and not a plurality of sensors associated with the first mold part. The Examiner respectfully disagrees. MIYAHARA teaches at least two sensors (6) [Fig. 2 and 5] for confirming contact with the mold, which is provided on the guide plate (4) and the sensor operates when the mounting surface entirely contacts the guide plate surface [pgs. 1-2].
The Applicant further argues that GLAESENER, HERBST, MIYAHARA and KIMURA does not disclose the sensor is configured to provide a feedback signal including an alignment parameter which is received by a controller to resolve an alignment parameter of the mold in response to controller executable instructions and fails to disclose a position which connects the first mole part to the movable platen. The Examiner agrees that HERBST, MIYAHARA and KIMURA do not explicitly disclose these limitations. However, GLAESENER teaches a level sensor (94) on the platen face communicates information/ sensed data to the machine controller (88) for interpretation by the control software (112) [Col. 7, lines 32-33; Col. 8, lines 35-38]. GLAESENER also teaches a positioner (anti-tilt apparatus 68, 70) that is configured to connect to the mold halves [Fig. 3; Col. 6, lines 65-67 - Col. 7, lines 1-15] and would inherently connect the mold halves to the platens (48, 50) [Fig. 3].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claim 13 is objected to because of the following informalities: the claim depends from claim 19 and should read “The method of claim 9”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 6, 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glaesener et al. (US 7,753,668), hereinafter GLAESENER, in view of Herbst (U.S. 5,425,905), hereinafter HERBST, MIYAHARA et al. (JPS 59-83611A), hereinafter MIYAHARA, KIMURA (JP 2003320570A, provided in IDS 12/5/2017) and Luginbuhl (U.S. 3,712,779), hereinafter LUGINBUHL.
Regarding claim 1, GLAESENER teaches: A structure for positioning a first mold part of a mold on a mold mounting face in an injection molding machine (GLAESENER teaches a structure for positioning a first mold part (60) of a mold on a mold mounting face (front wall (71)) in an injection molding machine (10) [Fig. 1, 3; Col. 6, lines 65-67 – Col. 7, line 1; Col. 5, lines 34-36]), the structure comprising: a plurality of sensors associated with the first mold part, each sensor configured to provide a feedback signal including an alignment parameter that is one or more of: a position of the first mold part in relation to the mold mounting face of a first platen of the injection molding machine, and/or a position of the first mold part in relation to a second mold part that is associated, in use, with a second platen of the injection molding machine (GLAESENER teaches a level sensor (94) on the platen face communicates information/ sensed data to the machine controller (88) for interpretation by the control software (112) [Col. 7, lines 32-33; Col. 8, lines 35-38]. GLAESENER discloses the claimed invention except for the duplication of sensors. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate sensors, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate sensors for the purpose of having a more accurate alignment parameter. See MPEP 2144.04(VI)(C). GLAESENER further teaches the level sensors are located on both the moving and stationary platens, and alternatively, other measures or approximations of alignment or tilting may be taken or made based to control the anti-tilt apparatus (68, 70), indicating the sensors can communicate information between the molds and platens [Col. 7, lines 32-45]. Furthermore, the anti-tilt apparatus acts directly into and preferably ; a positioner that is configured to connect the first mold part to the first platen of the injection molding machine (GLAESENER teaches a positioner (anti-tilt apparatus 68, 70) that is configured to connect to the mold halves [Fig. 3; Col. 6, lines 65-67 - Col. 7, lines 1-15] and would inherently connect the mold halves to the platens (48, 50) [Fig. 3]), wherein the positioner is adjustable to position the first mold part in relation to the mold mounting face (GLAESENER teaches the positioner (68, 70) is adjustable to position the mold in relation to the mounting face, as shown in Fig. 3 [Fig. 3; Col. 8, lines 35-46]); a controller configured to receive the feedback signal from each sensor (GLAESENER teaches a machine controller (88) [Col. 7, lines 32-33]. GLAESENER teaches a level sensor (94) on the platen face communicates information/ sensed data to the machine controller (88) for interpretation by the control software (112) [Col. 7, lines 32-33; Col. 8, lines 35-38]. GLAESENER does not teach the duplication of each sensor; however, as stated above, it would have been obvious to one ordinary skill in the art to duplicate sensors.); controller executable instructions that when executed by the controller, cause the controller to: resolve an alignment parameter of the mold using a feedback signal from each sensor (GLAESENER teaches a level sensor (94) on the platen face communicates information/ sensed data to the machine controller (88) for interpretation by the control software (112) [Col. 7, lines 32-33; Col. 8, lines 35-38]), determine an alignment correction having regard to the alignment parameter (GLAESENER teaches that the controller executable instructions are further configured to cause the controller to determine an alignment correction (uplifting force from the mold support structure (e.g. the hydraulic actuator (anti-tilt apparatus)) [Col. 7 lines 27-28] and the hydraulic actuator acts directly into and preferably under the front wall of the platen, thereby countering , . . . , and control the positioner in accordance with the alignment correction (GLAESENER teaches the anti-tilt apparatus is operationally responsive to control signals (87) communicated to or received from a machine controller (88) (that preferably includes a human machine interface, HMI, (90)) [Col. 7, lines 19-25]. Furthermore, level sensors help to measure alignment and send it to the machine to help control the anti-tilt apparatus (68, 70) [Col. 7, lines 32-45]. GLAESENER teaches the uplifting force from the mold support structure (e.g. hydraulic actuators, i.e. anti-tilt apparatus (68, 70)) acts directly into and preferably under the front wall of the platen, thereby countering deformation and resulting misalignment between the mold halves/platens [Col. 8, lines 30-34]); and wherein the positioner is configured to hang the first mold part from the top of the first platen of the injection molding machine; . . . .  
In the alternative, if the applicant remains unconvinced that GLAESENER teaches the limitation “each sensor configured to provide a feedback signal including an alignment parameter that is one or more of: a position of the first mold part in relation to the mold mounting face of a first platen of the injection molding machine, and/or a position of the first mold part in relation to a second mold part that is associated, in use, with a second platen of the injection molding machine”, in the same field of endeavor, injection molding, HERBST teaches a position sensor (12) that is connected to a control device (11) so to enable control device to make a closed-loop control of displacement of movable mold mounting plate (5). Further, an error signal generator (1) is provided in cooperating with control device and the error generator continuously watches displacement of the plate in order to observe whether or not movable mold mounting plate (5) follows a predetermined path as stored in the control device [Col. 5, lines 22-44. HERBST also teaches the position sensor means arranged to cooperate with second mold 
GLAESENER and HERBST are silent as to a plurality of sensors associated with the first mold part, a positioner that is configured to connect the first mold part to the first platen of the injection molding machine, the alignment correction defining a displacement of the first mold part along a first axis in relation to the mold mounting face, and wherein, in use, the first platen is movable along a second axis relative to the second platen for opening and closing the mold, the second axis being different from and transverse to the first axis. In the same field of endeavor, injection molding and alignment, MIYAHARA teaches molds (11, 12) are moved in the direction of the guide plate (4), which is moved by operating a mold suspension device and the mounting posture of the molds (11, 12) is corrected by the contact of the mounting surface with guide plate (4). This confirmation is performed on the sensor (6) which operates when the mounting surface entirely contacts the guide plate surface [pg. 2]. As shown in Fig. 2, MIYAHARA shows a plurality of sensors (6) associated with the first mold part [Figs. 2 and 5].  The molds (11, 12) are lowered downward using the mold mounting surfaces (1a, 2a) of the fixed plate (1) and the movable plate (2) [pg. 2]. The movement of the molds move along a first axis in relating to the mold mounting faces [Fig. 4-5]. MIYAHARA also teaches the movable platen (2) is moved in the molding closing direction [pg. 2; Figs. 4-5], which is a second axis 
GLAESENER, HERBST and MIYAHARA do not explicitly teach a positioner configured to hang the first mold part from the top of a first platen of the injection molding machine. In the same field of endeavor, injection molding, KIMURA teaches a positioner (upper end regulating device (40)) configured to hang the first mold part (mold (3a)) from the top of a first platen (3) of the injection molding machine (1) [0025]. KIMURA further teaches the molds (2a, 3a) are clamped, therefore, there is inherently a clamp [0006; 0008]. KIMURA teaches the upper end regulating device (40) can move the molds vertically [0025] and then the molds are clamped for injection [0031], which Examiner interprets that the regulating device (40) moves the mold in a desired positon, and then the molds are clamped and holding the molds in the position that was adjusted by the regulating device (40). It would have been obvious to one of ordinary skill at the time of the applicant’s invention to modify GLAESENER, HERBST and MIYAHARA, by having the positioner configured to hang the first mold part from the top of a first platen, as suggested by KIMURA, in order to prevent the mold from sliding and falling from the mold fixing surface [0005].
In the alternative, in the same field of endeavor, injection molding, LUGINBUHL teaches a movable mold block (26) is adjusted by positioners (spaced apertures (43)) which are on top of the movable platen (16) and hold the mold from the top of the mold, which Examiner is 
Regarding claim 2, KIMURA further teaches: wherein: the positioner includes an adjustment block, a base plate (50) and a precision leveler, wherein the adjustment block is configured to mount to a top face of a mold plate of the first mold part and to hang over a top face of the first platen (KIMURA teaches a positioner (40) that has an adjustment block (41b) that mounts to a top face of a first mold and hangs over the top [Fig. 2; 0031-0032; 0025]), the base plate is configured to mount to the top face of the first platen (KIMURA teaches the base plate (50) mounted to the top of the plate [Fig. 2; 0027]), and a precision leveler between the adjustment block and the base plate (KIMURA teaches the precision leveler (42) is between the plate (50) and the adjustment block (41b) [Fig. 6]) and wherein the precision leveler is configured to have a dimension that is selectable to lift or lower the first mold part on the mold mounting face of the first platen (KIMURA teaches a precision leveler (42) that is selectable to lift or lower the first mold part on the mold mounting face of the first platen [Fig. 2, 6-7; 0027]).

Regarding claim 6, GLAESENER teaches: the controller executable instructions are further configured to cause the controller to: control a display device that is linked to the controller to notify an operator thereof of one or both of the alignment parameter and the alignment correction (GLAESENER teaches the anti-tilt apparatus is operationally responsive to control signals (87) communicated to or received from a machine controller (88) (that preferably includes a human machine interface, HMI, (90)) [Col. 7, lines 19-25], which Examiner is interpreting a human machine interface as a display device).
Regarding claim 7, GLAESENER teaches: the sensor is arranged such that the controller may appreciate the alignment parameter that is one or more of: the position of the first mold part on the mold mounting face of a first platen of the injection molding machine (GLAESENER teaches the hydraulic actuator (anti-tilt apparatus (68, 70)) acts directly into and preferably under the front wall of the platen, thereby countering deformation and resulting misalignment between the mold halves/ platens [Col. 8 lines 30-34; Col. 7, lines 32-35]); the position of the first mold part relative to a second mold part that is associated, in use, with a second platen of the injection molding machine.
claim 8, GLAESENER teaches: the controller executable instructions for determining the alignment correction are responsive to one or more of: the first mold part having moved on the mold mounting face of the first platen outside of a pre-determined bound (GLAESENER teaches the hydraulic actuator (anti-tilt apparatus (68, 70)) acts directly into and preferably under the front wall of the platen, thereby countering deformation and resulting misalignment between the mold halves/ platens [Col. 8 lines 30-34; Col. 7, lines 32-35]); alignment between the first mold part and the second mold part being outside of a pre-determined range.
Regarding claim 18, GLAESENER and HERBST are silent as to a clamp configured to hold the first mold part in a positon adjusted by the positioner. In the same field of endeavor, injection molding, KIMURA teaches a positioner (upper end regulating device (40)) configured to hang (which Examiner is interpreting as holding) the first mold part (mold (3a)) from the top of a first platen (3) of the injection molding machine (1) [0025]. KIMURA further teaches the molds (2a, 3a) are clamped, therefore, there is inherently a clamp [0006; 0008]. KIMURA teaches the upper end regulating device (40) can move the molds vertically [0025] and then the molds are clamped for injection [0031], which Examiner interprets that the regulating device (40) moves the mold in a desired positon, and then the molds are clamped and holding the molds in the position that was adjusted by the regulating device (40). It would have been obvious to one of ordinary skill at the time of the applicant’s invention to modify GLAESENER, HERBST and MIYAHARA, by having the positioner configured to hang the first mold part from the top of a first platen, as suggested by KIMURA, in order to prevent the mold from sliding and falling from the mold fixing surface [0005].
.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glaesener et al. (US 7,753,668), hereinafter GLAESENER, Herbst (U.S. 5,425,905), hereinafter HERBST, MIYAHARA et al. (JPS 59-83611A), hereinafter MIYAHARA, KIMURA (JP 2003320570A, provided in IDS 12/5/2017) and Luginbuhl (U.S. 3,712,779), hereinafter LUGINBUHL, as applied to claim 1 above, and further in view of Japan Steel Works (JPS58-175024U, provided in IDS 12/5/2017), hereinafter STEEL.
Regarding claim 2, GLAESENER, HERBST, MIYAHARA, KIMURA and LUGINBUHL teach all the limitations of the claimed invention as stated above, including an adjustment block. In the alternative, in the same field of endeavor, injection molding, STEEL wherein: the positioner includes an adjustment block (12), a base plate (10) and a precision leveler (9), wherein the adjustment block is configured to mount to a top face of a mold plate of the first mold part and to hang over a top face of the first platen (STEEL shows the adjustment block (12) is mounted to the top of the mold and hangs above the top face of the platen (2) [Fig. 1]), the base plate is configured to mount to the top face of the first platen (STEEL shows a base plate (10) and is above the platen (2)), and the precision leveler is secured in between the adjustment block and the base plate (STEEL shows the leveler is between the base plate and the adjustment block [Fig. 1]), and wherein the precision leveler is configured to have a dimension that is selectable to lift or lower the first mold part on the mold mounting face of the first platen (STEEL shows the precision leveler can move the mold move up or down on the first platen (2) [Fig. 1; Fig. 4], which the Examiner is interpreting as selectable). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify GLAESENER, HERBST, MIYAHARA KIMURA and LUGINBUHL, by having an adjustment block, base plate, and precision leveler, as suggested by STEEL, as it is well known in the art.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glaesener et al. (US 7,753,668), hereinafter GLAESENER, Herbst (U.S. 5,425,905), hereinafter HERBST, MIYAHARA et al. (JPS 59-83611A), hereinafter MIYAHARA, KIMURA (JP 2003320570A, provided in IDS 12/5/2017) and Luginbuhl (U.S. 3,712,779), hereinafter LUGINBUHL, as applied to claim 2 above, and further in view of Matsuura et al. (U.S. PGPUB 2003/0150586), hereinafter MATSUURA.
Regarding claim 3, GLAESENER, HERBST, MIYAHARA, KIMURA and LUGINBUHL teach all the limitations of the claimed invention as stated above, but fail to teach .
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glaesener et al. (US 7,753,668), hereinafter GLAESENER, Herbst (U.S. 5,425,905), hereinafter HERBST, MIYAHARA et al. (JPS 59-83611A), hereinafter MIYAHARA, KIMURA (JP 2003320570A, provided in IDS 12/5/2017) and Luginbuhl (U.S. 3,712,779), hereinafter LUGINBUHL, as applied to claim 1 above, and further in view of Pace et al. (U.S. 5,096,405), hereinafter PACE.
Regarding claim 16, GLAESENER, HERBST, MIYAHARA, KIMURA and LUGINBUHL teach all the limitations of the claimed invention as stated above, but fail to teach the clamp is configured to hold the first mold part in a selected one of a plurality of selectable positons relative to the mold mounting face. In the same field of endeavor, injection molding, the clamp is configured to hold the first mold part in a selected one of a plurality of selectable positions relative to the mold mounting face [Fig. 1; Col. 2, lines 50-68; Col. 3, lines 57-64]. It would have been obvious at the time of the applicant’s invention to modify GLAESENER, HERBST, MIYAHARA, KIMURA and LUGINBUHL, by having the first mold part held in a selected positon of a plurality of selectable positions, as suggested by PACE, in order to decrease costs and save time and improve precision [Col. 2, lines 36-45] and simplify the mounting of mold parts to platens [Col. 5, lines 10-12].
 Claims 9, 12-13, 15-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glaesener et al. (US 7,753,668), hereinafter GLAESENER, in view of Herbst (U.S. 5,425,905), hereinafter HERBST, MIYAHARA et al. (JPS 59-83611A), hereinafter MIYAHARA, and Luginbuhl (U.S. 3,712,779), hereinafter LUGINBUHL.
Regarding claim 9, GLAESENER teaches: GLAESENER teaches: A method of operating an injection molding machine (GLAESENER teaches a method of operating an injection molding machine [Figs. 3 and 4, 6-8; Col. 8, lines 35-65]), the method comprising: receiving at a controller, a feedback signal from each of a plurality of sensors associated with a first mold part of a mold of the injection molding machine, each feedback signal including an alignment parameter (GLAESENER teaches a level sensor (94) on the platen face communicates information/ sensed data to the machine controller (88) for interpretation by the control software (112) and an inclination or measured horizontal alignment is determined, for example, by a level sensor (94) [Col. 7, lines 32-33; Col. 8, lines 35-38]. GLAESENER discloses the claimed invention except for the duplication of sensors. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate sensors, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  that includes: a position of a first mold part of a mold in relation to a mold mounting face of a first platen of the injection molding machine, and/or a position of the first mold part of the mold in relation to a second mold part of the mold that is associated, in use, with a second platen of the injection molding machine (GLAESENER teaches a level sensor (94) on the platen face communicates information/ sensed data to the machine controller (88) for interpretation by the control software (112) [Col. 7, lines 32-33; Col. 8, lines 35-38]. GLAESENER further teaches the level sensors are located on both the moving and stationary platens, and alternatively, other measures or approximations of alignment or tilting may be take or made based to control the anti-tilt apparatus (68, 70) [Col. 7, lines 32-45]. Furthermore, the anti-tile apparatus acts directly into and preferably under the front wall of the platen, thereby countering deformation and resulting misalignment between the mold halves/ platens [Col. 8 lines 30-34; Col. 7, lines 32-35]. In the alternative to GLAESENER, in the same field of endeavor, MIYAHARA teaches mounting posture of the mold is corrected by the contact of the mounting surface with the guide plate and this confirmation is performed by a sensor (6) which operates when the mounting surface entirely contacts the guide plate surface [pg. 2]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of applicant’s invention to modify GLAESENER and HERBST, by having a sensor to provide information for a position between the mounting surface and mold, as suggested by MIYAHARA, in order to shorten the time period for alignment [pg. 1].); resolving, at the controller, an alignment parameter of the mold using the feedback signal from each sensor (GLAESENER teaches a level sensor (94) on the platen face communicates information/ sensed data to the machine controller (88) for interpretation by the control software (112) [Col. 7, lines ; determining an alignment correction having regard to the alignment correction (GLAESENER teaches the uplifting force from the mold support structure (e.g. hydraulic actuators, i.e. anti-tilt apparatus (68, 70)) acts directly into and preferably under the front wall of the platen, thereby countering deformation and resulting misalignment between the mold halves/platens [Col. 8, lines 30-34; Col. 7, lines 27-28]), and positioning the first mold part of the mold in relation to the mold mounting face with adjustment of a positioner which hangs the first mold part from the top of the first platen of the injection molding machine (GLAESENER teaches a structure for positioning a first mold part (60) of a mold on a mold mounting face (front wall (71)) in an injection molding machine (10) [Fig. 1, 3; Col. 6, lines 65-67 – Col. 7, line 1; Col. 5, lines 34-36]), the positioner is configured to: position the first mold part in accordance with the alignment correction (GLAESENER teaches the anti-tilt apparatus is operationally responsive to control signals (87) communicated to or received from a machine controller (88) (that preferably includes a human machine interface, HMI, (90)) [Col. 7, lines 19-25]. Furthermore, level sensors help to measure alignment and send it to the machine to help control the anti-tilt apparatus (68, 70) [Col. 7, lines 32-45]. GLAESENER teaches the uplifting force from the mold support structure (e.g. hydraulic actuators, i.e. anti-tilt apparatus (68, 70)) acts directly into and preferably under the front wall of the platen, thereby countering deformation and resulting misalignment between the mold halves/platens [Col. 8, lines 30-34]) . . . .
In the alternative, if the applicant remains unconvinced that GLAESENER teaches the limitation “each sensor configured to provide a feedback signal including an alignment parameter that is one or more of: a position of the first mold part in relation to the mold mounting face of a first platen of the injection molding machine, and/or a position of the first mold part in relation to a second mold part that is associated, in use, with a second platen of the injection molding machine”, in the same field of endeavor, injection molding, HERBST teaches a position sensor (12) that is connected to a control device (11) so to enable control device to make a closed-loop control of displacement of movable mold mounting plate (5). Further, an error signal generator (1) is provided in cooperating with control device and the error generator continuously watches displacement of the plate in order to observe whether or not movable mold mounting plate (5) follows a predetermined path as stored in the control device [Col. 5, lines 22-44. HERBST also teaches the position sensor means arranged to cooperate with second mold portion for detecting an actual relative position of said second mold portion with respect to first mold portion [claim 1]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify GLAESENER by having a sensor to determine the position of the first and second mold parts, as suggested by HERBST, in order to provide a mold-protecting device which can be adjusted more sensitively and while will respond reliably, while the production speed remains substantially unaffected or may even be increased [Col. 3, lines 24-31].
GLAESENER and HERBST are silent as to a plurality of sensors associated with the first mold part, a positioner that is configured to connect the first mold part to the first platen of the injection molding machine, the alignment correction defining a displacement of the first mold part along a first axis in relation to the mold mounting face, and wherein, in use, the first platen is movable along a second axis relative to the second platen for opening and closing the mold, the second axis being different from and transverse to the first axis. In the same field of endeavor, injection molding and alignment, MIYAHARA teaches molds (11, 12) are moved in the direction of the guide plate (4), which is moved by operating a mold suspension device and 
GLAESENER, HERBST and MIYAHARA do not teach: a positioner that is configured to hang the first mold part from the top of a first platen of the injection molding machine. In the same field of endeavor, injection molding, LUGINBUHL teaches a movable mold block (26) is adjusted by positioners (spaced apertures (43)) which are on top of the movable platen (16) and hold the mold from the top of the mold, which Examiner is interpreting as hanging [Fig. 1; Col. 3, lines 3-15].  Mold blocks (24, 26) are suitably secured to confronting faces of their respective platens such as by clamping members (28) so that at least substantial cavity alignment is effected when the platens are moved to a closed position by the positioners and position adjustment bar [Col. 2, lines 21-45]. It would have been obvious to one of ordinary skill in the art at the time of 
Regarding claim 12, GLAESENER teaches: further comprising: controlling a display device that is linked to the injection molding machine to notify an operator thereof of one or both of the alignment parameter and the alignment correction (GLAESENER teaches the anti-tilt apparatus is operationally responsive to control signals (87) communicated to or received from a machine controller (88) (that preferably includes a human machine interface, HMI, (90)) [Col. 7, lines 19-25], which Examiner is interpreting as display device. GLAESENER also teaches the anti-tilt apparatus is controlled in responsive to a measured horizontal alignment/inclination [Col. 7, lines 27-29]).
Regarding claim 13, GLAESENER teaches: wherein: positioning the first mold part of the mold in relation to the mold mounting face includes: releasing a clamp, at least in part, to unclamp the first mold part from the mold mounting face of the first platen or to unclamp the first mold part from a mounting plate of a mold mounting device (GLAESENER teaches a clamp unit, which includes a stroke cylinder and related stroke piston [Col. 7, lines 46-47]. GLAESENER further teaches the molds release from clamping [Fig. 6, mold opening following “no clamp up”]); repositioning the first mold part on the mold mounting face with selective adjustment of the positioner (GLAESENER shows repositioning over time of the mold with the anti-tilt apparatus [Fig. 6], which would reposition the mold on the mold mounting face and is ; and clamping the clamp to clamp the first mold part to the mold mounting face (GLAESENER teaches the mold closes again in Fig. 6], which Examiner interprets as clamping).  
In the alternative, LUGINBUHL teaches manipulating the positioner to thereby quickly and easily assure proper alignment between the mold blocks [Col. 3, lines 19-25].  Mold blocks (24, 26) are suitably secured to confronting faces of their respective platens such as by clamping members (28) so that at least substantial cavity alignment is effected when the platens are moved to a closed position by the positioners and position adjustment bar [Col. 2, lines 21-45]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify GLAESENER, by fixing the molds by the positioner between clamping, as suggested by LUGINBUHL, in order to easily secure the vertical platen in a rapid and facile manner without interfering with the operation of the machine [Col. 3, lines 15-27]
Regarding claim 14, GLAESENER teaches: wherein: the alignment parameter is one or more of: a position of the first mold part on the mold mounting face (GLAESENER teaches the uplifting force from the mold support structure (e.g. hydraulic actuators, i.e. anti-tilt apparatus (68,70)) acts directly into and preferably under the front wall of the platen, thereby countering deformation and resulting misalignment between the mold halves/platens [Col. 8, lines 30-34; Col. 7, lines 27-28]); a position of the first mold part relative to a second mold part of the mold that is associated, in use, with a second platen of the injection molding machine. 
Regarding claim 15, GLAESENER teaches: wherein: determining the alignment correction having regard to the alignment parameter includes: determining if the first mold part has moved on the mold mounting face within pre-determined bound (GLAESENER teaches the uplifting force from the mold support structure (e.g. hydraulic actuators, i.e. anti-tilt apparatus ; and/or determining if the alignment between the first mold part and the second mold part is within a pre-determined range.
Regarding claim 19, GLAESENER and HERBST do not teach: clamping the first mold part to hold the first mold part on the mold mounting face. In the same field of endeavor, injection molding, LUGINBUHL teaches a movable mold block (26) is adjusted by positioners (spaced apertures (43)) which are on top of the movable platen (16) and hold the mold from the top of the mold, which Examiner is interpreting as hanging [Fig. 1; Col. 3, lines 3-15].  Mold blocks (24, 26) are suitably secured to confronting faces of their respective platens such as by clamping members (28) so that at least substantial cavity alignment is effected when the platens are moved to a closed position by the positioners and position adjustment bar [Col. 2, lines 21-45]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify GLAESENER and HERBST, by a positioner that is configured to hang the first mold part from the top of the first platen and clamping the first mold part on the mold mounting face, as suggested by LUGINBUHL, in order to easily secure the vertical platen in a rapid and facile manner without interfering with the operation of the machine, and a simple and accurate vertical adjustment can be made in the positon of the moving mold block for quick and easy alignment between the mold blocks [Col. 3, lines 15-27].
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glaesener et al. (US 7,753,668), hereinafter GLAESENER, Herbst (U.S. 5,425,905), hereinafter HERBST, MIYAHARA et al. (JPS 59-83611A), hereinafter MIYAHARA, and Luginbuhl (U.S. 3,712,779), hereinafter LUGINBUHL, as applied to claim 9 above, and further in view of Pace et al. (U.S. 5,096,405), hereinafter PACE.
Regarding claim 17, GLAESENER, HERBST, MIYAHARA and LUGINBUHL teach all the limitations of the claimed invention as stated above, but fail to teach a first mold part is held in a selected one of a plurality of selectable positions relative to the mold mounting face. In the same field of endeavor, injection molding, PACE teaches holding a first mold part in a selected one of a plurality of selectable positions relative to the mold mounting face [Fig. 1; Col. 2, lines 50-68; Col. 3, lines 57-64]. It would have been obvious at the time of the applicant’s invention to modify GLAESENER, HERBST, MIYAHARA and LUGINBUHL, by having the first mold part held in a selected positon of a plurality of selectable positions, as suggested by PACE, in order to decrease costs and save time and improve precision [Col. 2, lines 36-45] and simplify the mounting of mold parts to platens [Col. 5, lines 10-12].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Galt et al. (U.S. 6,171,092), Whitney (U.S. 6,875,384).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748      

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748